5/5/2020        Case 20-10885-elf               Doc https://propublic.buckscountyonline.org/PSI/v/detail/Case/6057384
                                                    27-3 Filed 05/05/20 Entered 05/05/20 10:36:33                         Desc
                                                            Exhibit A Page 1 of 1


        Case #2017-01901
          Case Number        2017-01901
           Matter Code
        Commencement         3/22/2017 11:53:37 AM
                  Date
              Case Type      CERTIFICATION OF JUDGMENT FROM DISTRICT JUSTICE OF THE PEACE. ASSUMPSIT EO DIE JUDGMENT ENTERED IN
                             THE SUM OF $
           PFA Number
        Caption Plaintiff    STERLING JEWELERS INC. D/B/A
                Caption      MARINO, JAMI L.
             Defendant
           Lis Pendens       No
               Indicator
                 Status      1
                  Judge      ROBERT O. BALDI
         Parcel Number
               Remarks       CERTIFICATION OF JUDGMENT FROM DISTRICT JUSTICE OF THE PEACE. ASSUMPSIT. EO DIE JUDGMENT ENTERED
                             IN THE SUM OF $1,699.19. WITH AFFIDAVIT OF ADDRESS. NOTICE 236 SENT ON 3-22-2017.
                Sealed       No
           Consolidated      No
   Plaintiffs
    Name                                             Address                        Counsel          Notify     Sequence         ProSe
    STERLING JEWELERS INC. D/B/A (KAY                375 GHENT RD                                    Yes        1
    JEWELERS)                                        AKRON, OH 44333 UNITED
                                                     STATES



   Defendants
    Name                     Address                                      Counsel           Notify          Sequence            ProSe
    MARINO, JAMI L.         820 AVENUE F                                                    Yes             1
                            LANGHORNE, PA 19047 UNITED STATES



   Docket Entries
                 Filing                                                                                                           Filing
    Seq.         Date                Docket Text                                                                    Sealed        ID
    0            3/22/2017           CERTIFICATION OF JUDGMENT FROM DISTRICT JUSTICE OF THE PEACE.              No                11551539
                 11:53:37            ASSUMPSIT. EO DIE JUDGMENT ENTERED IN THE SUM OF $1,699.19. WITH AFFIDAVIT
                 AM                  OF ADDRESS. NOTICE 236 SENT ON 3-22-2017.
    1            3/22/2017           APPEARANCE OF MICHAEL F. RATCHFORD ESQ., ENTERED FOR PLAINTIFF.                No            11551540
                 11:56:54
                 AM



   Judgments
    For                                                     Against                  Date                            Amount
    STERLING JEWELERS INC. D/B/A                            MARINO, JAMI L.         3/22/2017 11:56:11 AM           $1,699.19




https://propublic.buckscountyonline.org/PSI/v/detail/Case/6057384                                                                            1/1
